Citation Nr: 1633418	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II (herein diabetes). 

(The issues of entitlement to service connection for an eye disability, obstructive sleep apnea and hypertension are addressed in a separate Board decision; the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in a separate Board decision; the issue of entitlement to payment or reimbursement of private medical expenses is addressed in a separate Board decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1968 to July 1970 and received the Vietnam Service Medal with Four Bronze Service Stars, the Bronze Star Medal, the Air Medal and the Army Commendation Medal.  See DD 214 and DD 215.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the assigned 20 percent disability rating for diabetes.

The Veteran testified at an August 2010 Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

The Board remanded the Veteran's claim in December 2012 and September 2015.  

Subsequent to the most recent Supplemental Statement of the Case issued in July 2013, additional documents were associated with the Veteran's claims file, to include VA treatment records, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As the Veteran's claim is being remanded, the AOJ will have the opportunity to consider such documents in the first instance on remand.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's diabetes is rated under Diagnostic Code 7913 (Diabetes mellitus) and has been assigned a 20 percent disability rating throughout the appeal period.  A 20 percent disability rating is assigned for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  A 40 percent disability rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  See id.  

A February 2008 VA treatment note referenced the Veteran being prescribed insulin.  The Veteran filed his increased rating claim in March 2008.  It appears that the Veteran was on insulin for his diabetes until February 2014.  A February 2014 VA treatment note stated that the Veteran "[a]sk[ed] if we can discontinue his insulin and put him back on pills...He is working a construction job...After a full day of work on the site, he is allowed to sleep in the trailer and act as security" and that "[h]e does not have water on site and cannot clean his hands or administer the insulin in a sterile fashion."  The treatment note stated that "[w]ill change the patient back to oral medications only for the immediate future."  A June 2014 VA treatment note referenced the Veteran's diabetes as having "[r]easonable control on oral medications."  A September 2014 VA treatment note stated that the Veteran "opted to stop insulin and take oral medications only earlier this year while he had a ten[u]ous housing situation.  The housing issues are resolved, however, the patient declines to restart insulin at this time."  It was noted that the Veteran's diabetes was "[p]oorly controlled.  Recommend restarting insulin.  Patient delicense at this time."  A December 2014 VA treatment note referenced the Veteran's diabetes as having "[i]mproved control."  A March 2015 VA treatment note referenced the Veteran's diabetes as "not well controlled."  An April 2015 VA treatment note referenced the Veteran's diabetes as having "[s]ub[o]ptimal control" and that the Veteran "was taken off insulin at his request due to living arrangements/access to clean water at the time."  The most recent relevant VA treatment record of record from June 2015 stated that the Veteran's current medication for diabetes was being continued at the Veteran's request and that the doctor "recommends insulin."  

Initially, the Board notes that a separate Board decision (addressing entitlement to service connection for hypertension) being issued at the same time as this Board action included a remand directive instructing to obtain outstanding VA treatment records.  In this regard, a February 2016 statement from VA Dr. S.G. referenced seeing the Veteran in February 2016.  The most recent VA treatment records of record are from June 2015.  Dr. S.G. appears to be the Veteran's primary care physician and the VA treatment records referenced above were signed or acknowledged by Dr. S.G.  As such, the VA treatment records obtained pursuant to the separate Board remand will likely contain VA treatment records relevant to the Veteran's diabetes and this current claim.  The Board concludes, therefore, that because the requested development of the remanded hypertension claim may result in additional relevant evidence as to the Veteran's diabetes claim, remand is also required for the diabetes claim.  

In addition, the Veteran was last afforded a VA examination for his diabetes in June 2013.  In light of the evidence discussed above, referencing that the Veteran stopped taking insulin in February 2014 and later that his diabetes had suboptimal control and insulin was recommended, the evidence is unclear as to the current severity of the Veteran's diabetes and indicates that a change in condition may have occurred since the last VA examination.  As such, while on remand, the Veteran must also be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current severity of his diabetes.  

The examiner must provide information addressing the functional impairment caused by the Veteran's diabetes. 

2.  Complete the development requested with regard to the claim for entitlement to service connection for hypertension, which is addressed in a separate Board decision being issued at the same time as this Board action.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




